Order entered April 30, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-00982-CV

     DONALD O. OZUMBA, M.D., OSSM ORTHOPEDICS, AND OSM
                  HOLDINGS, LLC, Appellants

                                          V.

                           JANE DOE NO. 6, Appellee

                On Appeal from the 380th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 380-03960-2018

                                      ORDER

      Before the Court is the parties’ joint notice of settlement and motion to

abate. The parties state they have reached a tentative settlement of the case. They

request that we abate the appeal for 30 days to allow them to finalize the

settlement. We GRANT the parties’ motion to abate. The parties are ORDERED

to file by June 1, 2020, a motion to dismiss the appeal or a status report.
      We ABATE this appeal. It will be reinstated in thirty days from the date of

this order or on further order of this Court.


                                                /s/   LANA MYERS
                                                      JUSTICE